DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (line 6), the limitation “adjacent finger slots” renders the claim indefinite. It is not sufficiently clear if such slots are same or different from the “slots for a user’s fingers” set forth in line 1 of the claim. A clarification and/or correction is requested.
In claim 5 (line 7), the limitation “a resilient, deformable pad” (emphasis added) renders the claim indefinite. It is not sufficiently clear if such resilient, deformable pad is same or different from the “resilient, deformable pad” set forth in line 4 of the claim.
In claim 5 (line 7), the limitation “a surfing glove” renders the claim indefinite. It is not sufficiently clear if such surfing glove is same or different from the “glove” set forth in line 3 of the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US 10744395 B2) in view of Wilbert et al. (US 8,769,721 B2)
Gonzales show a sports glove [100] that is capable of being used as a surfing glove (see Fig. 1c and Fig 2c). The glove has finger slots, a palm side with a centrally-located palm region and a complementary exterior side, wherein a cushioning pad [136] is positioned on thenar and hypothenar regions of the glove to absorb and distribute force, and interfinger webbings [122] are positioned between adjacent finger slots. The pad extends a distance within the range of 50-95% of a lateral width of the glove across the palm region (claim 4).
Gonzales, however, does not expressly disclose the pad as being a resilient, deformable pad, or the pad rising 1-10 cm above a thenar pad and hypothenar pad regions of the glove.
Wilbert et al. show a sports glove [10] comprising a resilient, deformable pad [30] that rises 1-10 cm above a thenar pad and hypothenar pad regions of the glove (Fig. 6A and Fig. 9; col. 10, line 54). The resilient, deformable pad is made from closed cell foam, an elastomer, or an air bladder (col. 12, lines 5-8). 
It would have been obvious to a person skilled in the art before the effective filing date of the invention to make the pad of Gonzales from a resilient, deformable material with a thickness of 1-10 cm, as taught by Wilbert et al. Having such a pad would have provided the glove of Gonzalez with adequate cushioning to prevent injuries to a user.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (US 10744395 B2) in view of Wilbert et al. (US 8,769,721 B2), and further in view of Minkow et al. (US 6,289,517 B1).
Gonzales, as modified above by Wilbert et al., shows a glove that is capable of being used as a surfing glove, the glove comprising a resilient, deformable pad. Modified Gonzales, however, fails to disclose the pad as being removably connected to the glove with a hook-and-loop fastener connection. 
Minkow et al. show a glove [200] comprising a resilient deformable pad [210, 220], wherein the pad is removably connected to the glove with a hook-and-loop fastener connection (col. 3, lines 15-25). 
	It would have been obvious to a skilled person before the effective date of the invention to removably connect the pad of Gonzales, as modified Wilbert et al., with a hook-and-loop fastener connection, as further taught by Minkow et al. Having such an arrangement would have allowed the pad to be easily and quickly detached for repair, cleaning or replacement.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 5-9 would be favorably considered if they are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action without changing the scope of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4738447 (Brown) and US 8291517 (Taliento et al.) each shows a glove with webbings between adjacent fingers
US 8082601 (Yang), US 6845519 (Garneau), US 5257418 (Jaskiewicz), US 4747163 (Dzierson), US 4691387 (Lopez), US 4624016 (Luevano), and US 4546495 (Castillo) each shows a resilient, deformable padding for a glove

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617